NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/18/2022.  In applicant’s amendments claims 2-5, 16, 19, and 21-24 were cancelled, claims 1, 6-7, 9, 11, and 13-15 were amended.
Claims 1, 6-15, 17-18, and 20 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 08/18/2022. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 5016570 A (Henson) fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including wherein the locking mechanism is one or more first magnetic elements and one or more second magnetic elements are secured to the first panel such that the one or more first magnetic elements engage the one or more second magnetic elements when the front cap is positioned over the outer surface of the first panel.
The prior art of record teaches the double hinge locked with a latch which are not considered equivalent to applicant’s invention. It would not be obvious to modify the latch to be a magnet without significant structural modifications and without improper hindsight.
Regarding claim 6, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including herein the front cap has one or more magnets secured thereto and each positioned to magnetically engage with one or more of the top-left hinge, the bottom-left hinge, the top-right hinge, and the bottom-right hinge
The prior art of record teaches the double hinge locked with a latch which are not considered equivalent to applicant’s invention. It would not be obvious to modify the latch to be a magnet without significant structural modifications and without improper hindsight.
Regarding Claim 7, the prior art of record Conliffe in view of Englert fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including wherein the front cap has one or more first magnetic elements secured thereto and each positioned to magnetically engage with one or more second magnetic elements secured to a forward edge of the quadrilateral tube and wherein the rear cap has one or more third magnetic elements secured thereto and each positioned to magnetically engage with one or more fourth magnetic elements secured to a rearward edge of the quadrilateral tube.
The prior art of record does not disclose magnets and further discloses hinges along the edges of the front cap. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the hinges to be magnets without improper hindsight and breaking the invention.
Regarding Claim 9, the prior art of record Conliffe in view of Englert fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including the front cap defines four inner openings, four magnets being mounted to an outer surface of the front cap over the four inner openings, an inner surface of the rear cap positioned opposite the outer surface facing the forward edges of the top panel, bottom panel, left panel, and right panel when the front cap is positioned over the forward end of the quadrilateral tube; and the top-left hinge, bottom-left hinge, top-right hinge, and bottom-right hinge each includes a pin protruding outwardly therefrom and magnetically engaging one of the four magnets through one of the four inner openings when the front cap is positioned over the forward end of the quadrilateral tube.
The prior art of record does not disclose magnets and further discloses hinges along the edges of the front cap. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the hinges to be magnets without improper hindsight and breaking the invention.
Regarding claim 11, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including wherein each of the top panel, bottom panel, left panel, right panel, front panel, and rear panel define a recessed portion having a pad seated within the recessed portion.
The prior art of record discloses the frame as foldable and made of plastic and does not disclose padding. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the foldable frame to include recessed pads on each wall without breaking the foldability functionality of the structure and without improper hindsight.
Regarding claim 13, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including the flattened portion of the barrel portions of the top left hinge interfaces with the bottom panel and the flattened portion of the barrel portions of the bottom right hinge interfaces with the bottom panel.
The prior art of record teaches the flattened portions raised above the respective panel rather than interface with the panel. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the hinges flattened portions to interface with the respective panel in the collapsed configuration without improper hindsight and without breaking the boards to achieve interfacing. 
Regarding claim 14, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including the top groove extending at least 80 percent of a width of the top panel between the forward and rearward ends.
The prior art of record does not disclose a groove within the inward facing sides of the top and bottom panels and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the inwards facing sides to include a groove that extends between the forward and rearward ends and is 80 the width of the respective top and bottom panel without improper hindsight.
Regarding claim 15, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including a plate having a top edge of the plate engaged with the top groove and a bottom edge of the plate engaged with the bottom groove, wherein the plate is made of a first material at least 10 times as dense as a second material forming the top panel, bottom panel, left panel, and right panel.
The prior art of record does not disclose internal grooves or a plate engaged within the grooves and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure to include grooves and plates without improper hindsight and breaking function of the device by blocking the internal spacing.
Regarding claim 17, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including wherein moving the front cap and the rear cap away from the quadrilateral tube comprises disengaging one or more first magnets in the front cap from the quadrilateral tube and disengaging one or more second magnets in the rear cap from the quadrilateral tube. 
The prior art of record teaches the front cap locked with a latch which are not considered equivalent to applicant’s invention. It would not be obvious to modify the latch to be a magnet without significant structural modifications and without improper hindsight.
Regarding claim 20, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including an insert removably positioned within the quadrilateral tube and including one or more rigid elements at a non-perpendicular angle relative to the top panel and the bottom panel and extending between the top-left hinge and the bottom-right hinge.
The prior art of record does not disclose an insert positioned between the top left hinge and the bottom right hinge and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure to include an insert without breaking the function of the device to hold animals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784